Citation Nr: 1713154	
Decision Date: 04/21/17    Archive Date: 04/26/17

DOCKET NO.  05-19 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial rating higher than 40 percent for degenerative arthritis of the lumbar spine with intervertebral disc syndrome (IVDS) and bilateral lower extremity radiculopathy on an extraschedular basis. 

2.  Entitlement to a total disability rating based on individual unemployability
 (TDIU) due to service connected disabilities, on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active service from May 1980 to May 1983. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts. 

In August 2008, the Board remanded the claim for an initial rating higher than 20 percent for a lumbar spine disability for further development.

In an April 2010 decision, the Board denied entitlement to an initial rating in excess of 20 percent for degenerative arthritis of the lumbar spine with IVDS on a schedular basis and granted separate 10 percent schedular ratings for radiculopathy of the left and the right lower extremity. 

In April 2010, February 2015, and March 2016, the Board remanded the issues of entitlement to an increased initial disability rating for the Veteran's lumbar spine disability and bilateral lower extremity radiculopathy on an extraschedular basis under 38 C.F.R. § 3.321(b)(1) and entitlement to a TDIU for further development for further development.  These issues are now ready for disposition. 

Pursuant to the Board's February 2015 remand, an August 2015 Decision Review Officer decision increased the rating from 20 percent to 40 percent for degenerative arthritis of the lumbar spine with IVDS on an extraschedular basis, effective July 28, 2004.  However, since this increase did not constitute a full grant of the benefit sought, this issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In a February 2017 statement, the Veteran waived initial RO consideration of new evidence added to the record since the certification of the appeal to the Board.  38 C.F.R. § 20.1304 (c) (2016).


FINDINGS OF FACT

1.  The Veteran's service-connected degenerative arthritis of the lumbar spine with IVDS and bilateral lower extremity radiculopathy are adequately contemplated, both when acting alone and when in concert with other service-connected disabilities, by the 40 percent schedular rating criteria for the lumbar spine disability.

2.  The evidence demonstrates the Veteran has been unable to secure and follow a substantially gainful occupation by reason of his service-connected lumbar spine disability.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 40 percent for degenerative arthritis of the lumbar spine with IVDS and bilateral lower extremity radiculopathy, on an extraschedular basis, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.321 (2016).

2.  The criteria for entitlement to a TDIU on an extraschedular basis, are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 4.16(b) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

There is no indication in this record of a failure to notify with respect to the claim for a higher rating.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  The Board also grants TDIU herein, thus discussion of VA's duty to notify and assist with respect to entitlement to TDIU is necessary.

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).

In this case, the Veteran has indicated no such records and all pertinent records have been obtained.  VA examinations were provided in September 2004, August 2007, March and September 2009, and April 2015.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's degenerative arthritis of the lumbar spine with IVDS and bilateral lower extremity radiculopathy since the most recent VA examination.  The VA examinations of record are thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provide the information necessary to evaluate his orthopedic and neurological disorders.  

Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141 (1999); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

I.  Extraschedular ratings for a lumbar spine disability and 
radiculopathy of the lower extremities

The Veteran seeks an initial evaluations in excess of 40 percent for degenerative arthritis of the lumbar spine with IVDS), an initial evaluation in excess of 10 percent each for radiculopathy of the right and left lower extremity, on an extraschedular basis. 

The determination of whether a veteran is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115-116 Vet. App. (2008); Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009) (clarifying that the Thun steps are necessary elements of an extraschedular rating).  If the Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extraschedular rating is warranted.  38 C.F.R. § 3.321 (b)(1). 

When the Board finds that an extraschedular rating may be warranted based on the above factors, it cannot grant an extraschedular rating in the first instance.  Anderson v. Shinseki, 23 Vet. App. 423, 428-429 (2009).  Rather, it must remand the claim to the AOJ for referral to the Director of Compensation Services for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321 (b)(1); Thun, 22 Vet. App. 111.  The Board did so in this case in its April 2010 remand.

In an April 2015 memorandum, the RO referred the claim for an extraschedular rating to the Director.  The RO explained that  a review of the Veteran's VA treatment records showed ongoing long term narcotic pain medication used to help with pain management of his service-connected disabilities.  The RO also noted that spinal injections provided no relief and recommended the assignment of a combined 60 percent disability rating for the Veteran's service-connected back disability.

In a July 2015 decision, the Director of C&P Service considered the issues of entitlement to extraschedular ratings for the Veteran's lumbar spine disability with IVDS and radiculopathy of the lower extremities in accordance with 38 C.F.R. § 3.321 (b).  Based on the evidence of record, the Director determined that entitlement to a an extraschedular evaluation of 40 percent for the Veteran's service-connected lumbar spine disorder was warranted, resulting in a combined 60 percent evaluation.  The Director stated that the evidence shows a marked interference with employment, particularly with sitting and standing, although the higher evaluation criteria are not met.

As noted in the Introduction, an August 2015 Decision Review Officer decision increased the rating from 20 percent to 40 percent for degenerative arthritis of the lumbar spine with IVDS on an extraschedular basis, effective July 28, 2004.  The Director's decision is not evidence, but, rather, the de facto AOJ decision, and the Board must conduct de novo review of this decision.  Wages v. McDonald, 27 Vet. App. 233, 238-39 (2015) (holding that the Board conducts de novo review of the Director's decision denying extraschedular consideration).  The Board has jurisdiction to review the entirety of the Director's decision denying or granting an extraschedular rating and may assign an extraschedular rating when appropriate.  Kuppamala v. McDonald, 27 Vet. App. 447 (2015).

Because the appropriate first line authority has adjudicated entitlement to an extraschedular rating, the Board may now consider the issue.  The threshold question is whether the rating criteria adequately contemplate the Veteran's disabilities.

The Veteran's degenerative arthritis of the lumbar spine with IVDS is currently evaluated as 40 percent disabling, on an extraschedular basis, pursuant to the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5237.  A 40 percent rating requires limitation of forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.

Under the Formula for Rating IVDS Based on Incapacitating Episodes, a 40 percent rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  The maximum 60 percent rating contemplates incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

With respect to radiculopathy of the left and right lower extremity, each leg is rated as 10 percent disabling.  38 C.F.R. § 4.124a, DC 8520.  Diagnostic Code 8520, which governs disabilities of the sciatic nerve, provides for a 10 percent rating for incomplete paralysis of the sciatic nerve that is mild, a 20 percent rating for a moderate disability, a 40 percent rating for a moderately severe disability, and a 60 percent rating for severe incomplete paralysis of the sciatic nerve, with marked muscular atrophy.  An 80 percent rating is authorized for complete paralysis of the sciatic nerve, evidenced by foot dangles and drops, no active movement possible of muscles below the knees, flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a (diseases of the peripheral nerves).

Turning to the first step of the Thun extraschedular analysis, as discussed in the Board's July 2010 decision, the evidence of record, including treatment records and VA examinations, reflected ongoing complaints of and treatment for chronic lumbar back pain/strain.  In this regard, on September 2004 VA examination, the Veteran complained of constant lumbar spine pain.  On August 2007 VA examination, he complained of constant low back pain and trouble removing and replacing his shoes and socks.  He experienced increasing difficulty with prolonged sitting and standing.  On March 2009 VA examination he had continued persistent low back pain and stated that he was unable to continue to work as a shipper due to low back pain.  On September 2009 VA examination, he had continued lower back pain.  On August 2010 VA examination, he complained of increased low back pain with overhead lifting, bending, squatting, and prolonged standing.  Occasionally, he used a cane for balance, but did not wear a back brace.  He was able to perform all transfers and walk independently, but not for prolonged periods of time.  He was also able to shower, use the toilet, dress, and feed himself independently.  On April 2015 VA examination, he stated that he experienced pain with prolonged standing, such as when taking a shower, and needed to move periodically.  The examiner stated that there was no evidence of IVDS.
Upon review of the evidence, under orthopedic manifestations of his IVDS, while the Veteran had limited motion of his lumbar spine and difficulty with such activities as prolonged standing, walking, and sitting, the Veteran remains able to move his lumbar spine- although not with normal range of motion.  Accordingly, by definition, his lumbar spine is not immobile.  Notably, there is no evidence of fixation of the spine.   With respect to incapacitating episodes due to IVDS, the evidence does not demonstrate the criteria for a 60 percent rating which contemplates incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Moreover, during the most recent August 2015 VA examination, the examiner stated that there was no evidence of IVDS.
With respect to his bilateral radiculopathy, in addition to the evidence discussed in the Board's April 2010 decision, on April 2015 VA spine examination, the examiner opined that the Veteran's radiculopathy was stable to improved.  On April 2015 VA peripheral nerves conditions Disability Benefits Questionnaire (DBQ) examination, there was mild incomplete paralysis of both the left and right sciatic nerve.  Sensory examination was normal in the ankles, feet, toes, thighs, and knees, and was decreased in the upper anterior thighs.  Reflex examination and strength testing was normal.  There was mild intermittent pain, paresthesias and/or dyesthesias, and numbness of the lower extremities.  Additional evidence added to the record since the Board's 2010 decision continues to reflect signs and symptoms consistent with his currently assigned ratings.
Based on the foregoing, the Board finds that the symptomatology and impairment caused by the Veteran's lumbar spine disability, to include associated orthopedic and neurologic manifestations, is specifically contemplated by the schedular rating criteria.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  The schedular criteria specifically provide for swelling, limitation of motion due to pain, weakness, incoordination, and other limiting factors, to include neurologic abnormalities.  Id.; 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995).  To this point, the Board finds it highly probative that the schedular criteria provide for the assignment of ratings for his lumbar spine disability and bilateral lower extremity radiculopathy that are more severe than what the Veteran has demonstrated.  See Jandreau, 492 F.3d at 1376.
Tthe Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be entitled to "consideration [under 38 C.F.R. § 3.321 (b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321 (b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 
In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484 (2016).  Accordingly, referral for consideration of 38 C.F.R. § 3.321 (b)(1) on a collective basis is not warranted in this case.
In summary, the Board finds that the schedular criteria are adequate to evaluate his disability and extraschedular consideration is not warranted.  The preponderance of the evidence is against the grant of an extraschedular rating for the Veteran's degenerative arthritis of the lumbar spine with IVDS and bilateral lower extremity radiculopathy on an extra-schedular basis.  There is no reasonable doubt to be resolved in this matter.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
II.  Extraschedular TDIU
The Veteran seeks entitlement to TDIU, on an extraschedular basis.
The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.
A Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016). 
Where a Veteran is unemployable by reason of his or her service-connected disabilities, but they fail to meet the percentage standards set forth in § 4.16(a), TDIU claims should be submitted to the Director, C&P Service, for extraschedular consideration.  38 C.F.R. § 4.16 (b).  The Board is precluded from assigning a TDIU rating on an extraschedular basis in the first instance.  Instead, the Board must refer any claim that meets the criteria for referral for consideration of entitlement to TDIU on an extraschedular basis to the Director, C&P Service.  Bowling v. Principi, 15 Vet. App. 1 (2001).
The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991 ).  The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).
In determining whether the Veteran is entitled to a TDIU, neither his nonservice-connected disabilities nor his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The Court has held that the central inquiry in determining whether a Veteran is entitled to a total rating based on individual unemployability is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  The test of individual unemployability is whether the Veteran, as a result of his service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation which is consistent with his education and occupational experience.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.
At this time, the Veteran is service-connected for degenerative arthritis of the lumbosacral spine, rated 40% disabling; neuropathy of the right and left lower extremity, each rated 10% disabling; tinnitus, rated 10% disabling; and left ear hearing loss, rated as noncompensable.  His total combined rating is 60%.  Accordingly, the Veteran does not meet the minimum schedular requirements for TDIU.  See 38 C.F.R. § 4.16 (a).  Therefore, the only basis for the assignment of a TDIU is on an extraschedular basis. See 38 C.F.R. § 4.16 (b).
As previously discussed, of record is an April 2015 RO memorandum to the Director, Compensation Service, for consideration of extraschedular entitlement for TDIU, in the first instance.  The RO recommended that TDIU be granted. 
In July 2015, the Director denied an extraschedular TDIU.  The Director stated that TDIU on an extraschedular basis is not warranted.  The Director determined that the evidence shows that the Veteran has not worked since 2001 and that he has a high school education.  He acknowledged that his back disability caused difficulty with prolonged sitting and standing and would be unable to do physical work.  He also found that radiculopathy of the lower extremities was shown to be mild, with most of the findings due to a non-service connected disability.  Although the ([January 2015] VA examiner opined that the Veteran was [un]employable, it was not supported by physical findings or rationale.  He stated that there is no evidence to show that the Veteran cannot engage in non-physical substantially gainful employment. 
However, on April 2015 VA spine examination the examiner opined that the Veteran could not perform physical work due to pain.  With regard to whether it is at least as likely as not that the Veteran's  service-connected disabilities, degenerative arthritis of the spine with IVDS, radiculopathy of the right and left leg, and tinnitus and left ear hearing loss, make him unable to secure or follow a substantially gainful occupation, the examiner opined that his back issues are "stable versus previous."  However, he further opined that his level of pain suggests that he is not employable at this time.
Given the significant impact of the service-connected physical symptoms on the Veteran's ability to work and perform routine physical tasks that would likely be required for employment, and his limited occupational background, the evidence is at least evenly balanced as to whether his service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to a TDIU is warranted, on an extraschedular basis.  38 U.S.C.A. § 5107 (b) (West 2014).

ORDER

An initial rating higher than 40 percent for degenerative arthritis of the lumbar spine with IVDS and bilateral lower extremity radiculopathy on an extraschedular basis, is denied.

Entitlement to an extraschedular TDIU is granted, subject to controlling regulations governing the payment of monetary awards


____________________________________________
KELLI A. KORDICH
	Veterans Law Judge, Board of Veterans' Appeals	


Department of Veterans Affairs


